281 F. 2d 952
Adolph HOHENSEE, Appellantv.Marilyn FERGUSON: J. Alex Zehner; Hearst Publications Co.,Inc.; John J. Kane; John M. Walker; Howard B. Stewart;William N. Nicholls; Nathaniel K. Beck; G. H. Rhorer;Gilbert Cloonan; Board of Managers of the Allegheny Soldiersand Sailors Memorial Hall of Pittsburgh, Pa.; AlleghenyCounty, Pa.; Allegheny County Medical Association, itsOfficers and Members; John Doe No. 1, John Doe No. 2, JohnDoe No. 3; American Medical Association; Better BusinessBureau of Pittsburgh, Inc., its officers and Members, JohnDoe No. 1, John Doe No. 2; Affiliated Better Business Bureau, Inc.
No. 13115.
United States Court of Appeals Third Circuit.
Argued Sept. 13, 1960.Decided Sept. 22, 1960.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.


1
James C. Newton, Washington, D.C., for appellant.


2
David W. Craig, Pittsburgh, Pa.  (Moorhead & Knox, Pittsburgh, Pa., on the brief), for Marilyn Ferguson and J. Alex Zehner.


3
Philip Baskin, Pittsburgh, Pa.  (Maurice Louik, County Sol., Arthur L. McLaughlin, III, County Sol., Pittsburgh, Pa., on the brief), for Gilbert Cloonan.


4
Frank J. Brown Jr., Pittsburgh, Pa.  (William A. Challener, Jr., Pittsburgh, Pa., on the brief), for Allegheny County Medical Soc.


5
Christopher Thomas Powell, Scranton, Pa.  (Powell & Powell, Scranton, Pa., on the brief), for American Medical Ass'n.


6
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.


7
PER CURIAM.


8
This is an appeal from the judgment of the District Court for the Middle District of Pennsylvania in favor of the defendant.  Service on the defendant, American Medical Association, was attempted by serving Dr. Francis P. Boland in Scranton, Pennsylvania.  Objection was promptly made that such service did not subject the defendant to jurisdiction, and the trial court properly quashed the service.  Polhemus v. American Medical Ass'n, 10 Cir., 1944, 145 F.2d 357.  The remaining defendants were served in the Western District of Pennsylvania although the suit was brought in the Middle District of Pennsylvania.  Attack because of improper venue laid was timely made.  The district court was correct in finding a want of proper venue and was also correct in refusing in the exercise of its discretion to transfer the case to the Western District of Pennsylvania.  See Hohensee v. Akron Beacon Journal Publishing Co., et al., 6 Cir., 1960, 277 F.2d 359.


9
The judgment will be affirmed.